Citation Nr: 1817522	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-32 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for right shoulder bursitis.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to December 1987.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in May 2016 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.


FINDINGS OF FACT

1. Entitlement to service connection for right shoulder bursitis was last denied by the RO in an August 1998 rating decision; the Veteran did not complete a timely substantive appeal.

2. The evidence submitted since the August 1998 rating decision, pertinent to the claim for service connection for right shoulder bursitis, is cumulative and redundant, and does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The August 1998 rating decision that denied entitlement to service connection for right shoulder bursitis is final. 38 U.S.C. §§ 5109A, 7105 (2012); 38 C.F.R. §§ 3.105 (a), 3.156, 20.1103 (2017). 

2. The evidence received since the August 1998 rating decision is not new and material, and the Veteran's claim for service connection for right shoulder bursitis is not reopened. 38 U.S.C. §§ 5108, 7105 (West 2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2012). Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in May 2010 that fully addressed the entire notice element, and was sent prior to the initial decision. The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence. The content of this notice complied with the requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b).

The Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b).

Additionally, VA has a duty to assist the Veteran in claim development. This includes assisting in the procurement of service treatment records and pertinent medical records, and providing an examination when necessary. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained service treatment records and post-service treatment records.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for Right Shoulder Bursitis

A request to reopen the claim for entitlement to service connection for right shoulder bursitis was submitted by the Veteran in April 2010. 

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the claim, the Board is required to determine whether new and material evidence has been presented. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In the present case, in an August 1998 decision, the RO denied the Veteran's claim for service connection for right shoulder bursitis. The RO notified the Veteran of its decision and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year, nor was any new and material evidence received within a year. 38 C.F.R. § 3.156 (b). 

As a result, the RO's decision became final. 38 U.S.C. §§ 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103. Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication. 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a) (2017); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2017). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this instance, since the August 1998 rating decision denied the claim on the basis that there was no probative evidence that the Veteran's right shoulder bursitis was causally or etiologically due to service, the Board finds that new and material evidence would consist of evidence that the Veteran's right shoulder bursitis is linked to service. 

Evidence received since the August 1998 decision consists of numerous medical records, lay statements, and testimony. Specifically, the Veteran has asserted and testified that his right shoulder bursitis occurred during service and has continued to date. Such statements merely reiterate the Veteran's long-standing contentions that he suffers from right shoulder bursitis that had an onset during service. The Veteran's assertions that his right shoulder bursitis had an onset during service were reported to clinicians during the course of the prior claim, and were considered and rejected in previous denials. See, e.g., March 1988 VA examination; June 1988 and August 1998 rating decisions. Thus, these statements are cumulative or redundant of information and evidence considered in prior denials. 

The Veteran also submitted additional treatment records and was afforded a VA examination in December 2011, in which the examiner examined the Veteran, reviewed the Veteran's claims file and service treatment records, and opined that the Veteran's current right shoulder disorder was not the result of his right shoulder bursitis during service. This evidence is new because it had not previously been submitted; however, it is not material because the evidence cannot reasonably substantiate the claim were it to be reopened, as the evidence does not have any tendency to relate the current right shoulder disorder to service. See Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material). The Veteran has not submitted any new and material evidence that raises a reasonable possibility of substantiating the claim. The Veteran also submitted additional treatment records. This evidence is new because it had not previously been submitted; however, it is not material because the evidence cannot reasonably substantiate the claim were it to be reopened as the evidence does not have any tendency to relate the right shoulder bursitis to his time in service. While the records document treatment of the right shoulder, they do not contain evidence indicating the Veteran's right shoulder disorder is due to service. The Board notes that the Veteran and his representative requested during the May 2016 Board Hearing that the record be held open to submit additional evidence, including a possible nexus statement; however, while additional treatment records were added to the claims file, the Veteran has not submitted any new and material evidence that raises a reasonable possibility of substantiating the claim. 

The Board has considered the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a layperson, or because contemporaneous medical evidence is no longer available to corroborate it. Id.; see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007). However, as indicated above, in the current appeal the Veteran has not provided evidence in support of a nexus that was not already previously considered in prior decisions. Accordingly, his contentions made during the current appeal may not be deemed both new and material. Shade, supra.

Since the evidence submitted after August 1998 is not new and material, the claim for service connection for right shoulder bursitis is not reopened. The benefit sought is denied. As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been received, the Veteran's application to reopen the claim for entitlement to service connection for right shoulder bursitis is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


